Application by the appellant pro se for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 6, 2007 (People v Coleman, 37 AD3d 489 [2007]), modifying a judgment of the County Court, Nassau County, rendered May 5, 2003.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether he was denied his right to be represented by counsel of his choice; and it is further,
Ordered that pursuant to County Law § 722, the following named attorney is assigned as counsel: Leon Tracy, 366 No. Broadway, Suite 410-No. D9, Jericho, N.Y. 11753-2826,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Spolzino, J.E, Ritter, Miller and Dillon, JJ., concur.